DETAILED ACTION
Claims 1-20 are pending, and claims 1-8 are currently under review.
Claims 9-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-8, in the reply filed on 12/28/2020 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 12/28/2020.

Claim Objections
In claim 1, the recitations of “the critical temperature (AC3)” and “the formula Tmax…” should be corrected to “a critical temperature (AC3)” and “a formula Tmax…”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 includes the recitation of “quenching the steel composition…” which is indefinite because the antecedent basis makes it unclear to the examiner as to whether this step requires: 1) quenching the steel composition without hot rolling or austenitizing, or 2) quenching the hot rolled, austenitized steel composition.  The examiner interprets the instant claim to refer to either situation based on broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JPH08311551, machine translation referred to herein) in view of either one of Peters et al. (US 2011/0259482) or Anelli et al. (US 2012/0199255), and alternatively over the aforementioned prior art and further in view of Omura et al. (US 2004/0187971) and Kobayashi et al. (US 7,879,287).
Regarding claim 1, Kondo et al. discloses a method of manufacturing a steel tube having a composition as seen in table 1 below for oil well applications [0006, 0042]; wherein said method includes the steps of providing a steel having 
As stated previously, Kondo et al. teaches quenching at a rate sufficient to form low-temperature transformation structures [0081]; however, Kondo et al. 


Table 1.
Element (wt.%)
Claim 1 (wt.%)
Kondo et al. (wt.%)
C
0.15 – 0.4
0.2 – 0.5
Mn
0.1 – 1
0.1 – 1.5

0.5 – 1.5
0.1 – 1.5
Si
0.2 – 0.35
0.1 – 1.5
Mo
0.1 – 1
0.1 – 1.5
Nb
0.01 – 0.05
0.005 – 0.5
Ti
0.005 – 0.03
0.005 – 0.5
B
0.0001 – 0.0025
0.0001 – 0.01
Al
0.01 – 0.1
0.005 – 0.5
Fe
Balance
Balance


Regarding claims 2 and 4, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kondo et al. discloses reheating at 850 to 1100 degrees C and tempering at 550 degrees to the AC1 point [0070-0073, 0075-0076, 0080-0083].  The examiner notes that the aforementioned heating parameters further overlap with the claimed austenitizing and tempering parameters such that prima facie evidence of obviousness exists.  See MPEP 2144.05(I).
Regarding claims 3 and 7-8, the aforementioned prior art discloses the method of claim 1 (see previous).  Kondo et al. further discloses inclusions of V of up to 0.5 weight percent, S in an amount of up to 0.05 weight percent, P in an amount of up to 0.01 weight percent, and N in an amount of up to 0.01 weight percent [0042].  The examiner notes that the further overlap between the aforementioned steel composition of Kondo et al. and that as claimed is further prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 5, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Kondo et al. discloses a prior austenite grain size number of as small as 14, or approximately as small as 2.8 micrometers as determined by the examiner [tables 14-16].  The examiner notes that the overlap between the disclosed grain size range of Kondo et al. and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 6, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Peters et al. and Anelli et al. disclose cooling rates of 60 to 500 degrees K per second and greater than 20 degrees C per second, respectively (see previous).  The examiner notes that the overlap between the disclosed cooling rates of the aforementioned prior art and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734